Adams, P. J.:
The main grounds upon which the appellant rests his appeal are (1) that the Surrogate’s Court erred in holding that Richmond, the former executor and trustee, did not set aside and separate from his testator’s estate the corpus of the trust fund of $7,000, and (2) in further holding that by the provisions of the will of Christopher B. Leigh there was such an equitable conversion of the latter’s real estate into personalty as authorized and required the executor to collect rents and sell the realty and to apply the same, or the proceeds thereof, to the payment of legacies.
These two propositions certainly present some interesting questions, but in our opinion it will be unnecessary to determine, or even discuss, them, inasmuch as the appellant is in no position to insist upon their review by this court.
The only party entitled to appeal from a judgment, decree or order is the one who is aggrieved thereby (Code Civ. Proc. § 1294), and we fail to see how the appellant, as the representative of the Christopher B. Leigh estate, is in any wise injured by the decree from which he has appealed, or how, in any legal sense, he is concerned in the question of whether or not the trust fund of $7,000 was legally and effectually set apart by his predecessor, or whether the will of Christopher B. Leigh operated to convert the real estate of the testator into personalty.
The only persons having any direct interest in the determination of these questions are the legatees and beneficiaries named in the *492will. . All these persons are of full age; they were made parties to, and appeared upon, the accounting, and as none of them has joined in the appeal, it must be assumed that they acquiesce in the decree of the Surrogate’s Court, which in effect settles and determines tfheir rights and interests as between themselves.
It wás the undoubted duty of the appellant, as administrator with the will annexed of Christopher B. Leigh,- to call upon the executor of Seth M. Richmond to render an account of his proceedings and of the proceedings of his testator^ and to that end to bring ail persons interested in such accounting into the proceeding; but, having done this, he was, in the circumstances of this case, under no further duty in ¡their behalf, and the two propositions which he is now seeking to have determined by this Court are, as to him, mere abstract questions, and, consequently, within -well-settled principles not reviewable by this court. (Hyatt v. Dusenbury, 106 N. Y. 663 ; Bryant v. Thompson, 128 id. 426; Matter of Hodgman, 140 id. 421.)
That an appeal will not lie from a judgment which does not injuriously affect the party appealing is ,a proposition, the correctness of which is not disputed by the appellant; but it is asserted that in this particular instance the Surrogate’s Court was without jurisdiction to adjudicate either of the questiqnsnow sought to be reviewed ; that its judgment being void, it affords no protection -to the appellant, and that, consequently, he has the right to appeal in order to rid himsélf of the same.
1
This proceeding was instituted to require an executor of a deceased executor to account for and turn over the trust estate to the petitioner, and for the purpose of such an accounting the Surrogate’s Court had precisely the same jurisdiction it would have had if the letters of the deceased executor had been revoked during his lifetime, and he had been called upon to deliver up the assets remaining in his hands. (Code Civ. Proc. § 2606; Matter of Clark, 119 N. Y. 427; Matter of Wiley, Id. 642.)
In other words, the Surrogate’s Court has the same jurisdiction to compel an accounting “ which it would have upon the petition of a creditor or person interested in the estate, if the term of office conferred bythe letters had expired by its own limitation.” (Code. Civ. Proc. § 2605.)
*493An accounting of this nature is a judicial settlement, and by it are determined not only the validity and correctness of the executor’s account and the various items thereof, but also all matters which are 1 necessarily related thereto. (Code Civ. Proc. § 2481, snbds. 3,4, 5 • Id. § 2743.)
In short, the Surrogate’s Court has general jurisdiction “ to administer justice in all matters relating to the affairs of decedents, according to the provisions of the statutes relating thereto ” (Code Civ. Proc. § 2472, subd. 6); and also “ such incidental powers as are necessary to carry into effect the powers expressly conferred.” (Code Civ. Proc. § 2481, subd. 11.)
Thus, it has been held that, when all the parties in interest are present, it has authority to construe the provisions of a will and to determine their meaning and validity whenever necessary, in order to make.a decree as to distribution. (Garlock v. Vandevort, 128 N, Y. 374; Matter of Verplanck, 91 id. 439.)
In like circumstances it has the power to determine the rights of conflicting claimants to a legacy (Matter of Havens, 8 Misc. Rep. 574); or to pass upon a disputed legacy (Tappen v. M. E. Church, 3 Dem. 187); or to construe an ante-nuptial agreement. (Matter of Young v. Hicks, 92 N. Y. 235.)
As was said by Grit ay, J., in the QaYlock Case (supra), jurisdiction to determine questions such as these “ is one which is incidental to his (the surrogate’s) office, and which flows clearly from the authority conferred upon him by the statute. (See § 2472 of the Code of Civil Procedure.) Subdivisions 3, 4 and 5 of the section of the Code cited would have but little meaning and force if such a judicial exercise of the surrogate’s authority were not impliedly granted.”
It seems to us quite plain that in order to satisfactorily ascertain the amount of the Christopher B. Leigh estate remaining in the hands of his deceased executor, or as to which the executor was chargeable, it was both proper and necessary that the nature of that estate and the situation of the same as between the legatees and beneficiaries of the testator should be established and determined; and if so, then, within the authorities above cited, the court below acquired jurisdiction of all matters thus far considered and its decision thereof was final as to the appellant.
*494But it is further contended that certain allowances by way of costs made upon the accounting were inequitable, unjust and illegal, and .this doubtless is a matter which does concern the appellant, and, therefore, one which he is entitled to have reviewed by this court.
These: allowances embrace the fees and expenses of the referee and stenographer, amounting in the aggregate to $764.26, and certain other allowances awarded to the various parties by way of counsel fees, which amounted in the aggregate to the sum of $695, both of which sums are directed to be paid by the appellant out of moneys in his hands belonging to the estate of Christopher B. Leigh. ' There are also other allowances which are made payable out of the estate of either Seth M. or Alvin Richmond, but as to these the appellant cannot, of course, be heard to complain.
The accounting was a long, tedious affair and the amounts awarded to the several parties do not seem to us unreasonable in view of the somewhat weighty issues involved and the time expended in litigating the same.
The awarding of costs was entirely within the discretion of the Surrogate’s Court (Code Civ. Proc. § 2558); and the amounts awarded by him were apparently warranted by the affidavits and other information upon which such award was based. (Code Civ. Proc. § 2561.) In these circumstances we should hesitate to interfere with the surrogate’s discretionary power, even if we thought it had not been in all respects wisely exercised.
The sum of our conclusion, therefore, is, that the decree and order of the Surrogate’s Court should be affirmed.
Decree and order of the Surrogate’s Court affirmed, with costs payable out of the estate of Christopher B. Leigh. .
All concurred.
Decree: and order of Surrogate’s Court affirmed, with costs payable out of the estate of Christopher B. Leigh, deceased.